DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the at least two connecting lumens each having a semicircular shape… the at least two connecting lumens extending in opposite circumferential directions between the at least two pull fiber lumens, being curved around the main lumen and cooperating to encircle the main lumen.” As agreed in the interview held on July 14, 2022, claim 17 is directed toward the invention with a circular lumen as shown in Figures 9/11. However, it is unclear how the elongate body could include at least two semicircular connecting lumens cooperating to encircle the main lumen when there is really only one connecting lumen with two connections to the pull fiber lumens as shown in Figures 9/11. 
Claims 20 and 26-27 are rejected as being dependent on a rejected base claim. 
Allowable Subject Matter
Claims 1, 3-4, 9-16, and 20-25 are allowed.
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 07/18/202-2 have been fully considered.
Applicant’s argument regarding the newly amended limitations directed toward the connecting lumen being curved around the main lumen and defining a loop encircling the main lumen in claim 1 is found to be persuasive. Therefore, the subject matter of these claims is found to be allowable. The subject matter of claims 3-4, 9-15, and 21-24 is found to be allowable since these claims depend on claim 1, which includes allowable subject matter. 
Applicant’s argument regarding the newly amended limitations directed toward the deflection mechanism in claims 16 and 25-27 is found to be persuasive. Therefore, the subject matter of these claims is found to be allowable. 
Applicant’s argument regarding the cited references failing to teach the newly amended limitations directed toward the connecting lumens encircling the main lumen in claim 17 is found to be persuasive. However, as explained in the rejections under 35 U.S.C 112(b) above, claim 17 is unclear. As agreed in the interview held on July 14, 2022, claim 17 is directed toward the invention with a circular lumen as shown in Figures 9/11. However, it is unclear how the elongate body could include at least two semicircular connecting lumens cooperating to encircle the main lumen when there is really only one connecting lumen with two connections to the pull fiber lumens.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794